REDMANN, Judge.
Plaintiff appeals from the dismissal on the merits of her consolidated suits for workmen’s compensation from her employer and for damages from her employer’s executive officers and lessors.
Plaintiff fell on stairs, injuring herself. She was treated by the employer’s physician for two months, then returned to her job (which was almost immediately terminated with others for economical reasons). She testifies she continues to suffer from pain and inability to lift things like the heavy sample books of wallpaper she used on her job.
One physician would relate this to a suspected intervertebral disc injury, but he considers it possible (and other physicians agree) that pre-existing arthritis and “swayback” could cause plaintiff’s symptoms. Even so, this physician would deem her condition related to the fall, since plaintiff told him she had had no symptoms prior to the fall. Plowever, another physician testified plaintiff told him she had worn a “back girdle” for years.
There was sufficient contradictory evidence to support the dismissal of the compensation claim on the basis that any disability was not the result of the accident at work.
The tort claim is based on the theory that the enclosed stairwell was unlighted because of a defective light switch. There was ample evidence to support rejecting this factual contention and therefore the whole tort claim.
Affirmed.